UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


DEBORAH ANNE MILLER,

                    Plaintiff,
                                                             DECISION AND ORDER
             v.                                                    14-CV-1060

HARTFIELD PORTFOLIO GROUP, LLC;
HARBINGER PROCESSING GROUP, LLC;
and JASON BUZAK,

                    Defendants.


                                    INTRODUCTION

      On December 18, 2014, the plaintiff, Deborah Anne Miller, filed a complaint

alleging violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§

1692, et seq. Docket Item 1. The defendants, Hartfield Portfolio Group, LLC

(“Hartfield”); Harbinger Processing Group, LLC (“Harbinger”); and Jason Buzak, failed to

appear and defend this action, and the time to do so expired. 1 As a result, Miller asked

the Clerk of Court to enter defaults, which accordingly were entered against Hartfield

and Harbinger on April 8, 2015, Docket Items 8 and 9, and against Buzak on August 18,

2015, Docket Item 25. On May 21, 2018, Miller moved for a default judgment under

Rule 55(b)(2) of the Federal Rules of Civil Procedure. Docket Item 32. Miller seeks

$5,949.50 in damages, which includes $1,000 in statutory damages and $4,949.50 in




      1 The complaint also named defendants Ashley Stewart, Joseph Thompson, and
“Doe 1-5”; Miller voluntarily dismissed her claims against those defendants on May 21,
2018, however. Docket Item 31.
attorneys’ fees. After considering Miller’s memorandum of law and supporting

documents, Docket Item 33, this Court grants her motion in part.


                                        BACKGROUND

       Miller incurred consumer debt that the defendants sought to collect. 2 Docket

Item 17 (amended complaint) ¶ 7. Toward that end, the defendants began leaving

voicemail messages for Miller on December 2, 2013. Id. ¶ 8. The first message stated

the following:

                 Yes, hello good morning. This is Ashley Stewart calling with
                 the offices of Harbinger Processing. Uh, I have the
                 documentation here in my office that was flagged under the
                 name and Social Security number for Deborah Miller. Ms.
                 Miller, I had the opportunity to speak with you last week in
                 regards to the documentation filed here with my office and
                 out of courtesy I did want to at least extend out another call
                 to you um before anything was finalized on your behalf. Um,
                 I had explained the importance of returning the call within 24
                 hours of receiving this letter. That letter that you requested
                 has been sent and now uh we are to the point where a final
                 decision will be made. You can reach me at 716[-]362-0335.
                 That is my direct line and I will be here in the office until 1
                 p.m. pacific[ ] standard time.

Id. On December 18, 2013, the defendants left another message, which stated:

                 We are contacting Deborah Miller regarding a pre-legal
                 matter ready to be out sourced to your local jurisdiction for
                 suit. We have found through our investigation that you have
                 never been pursued legally for any matters relative. If you
                 would like an opportunity to resolve this matter prior to any
                 legal proceedings, please contact one of our mediators upon
                 receipt of this message to discuss alternative arrangements.



       2  Upon entry of default, the court accepts as true the complaint’s factual
allegations, except those relating to damages, and draws all reasonable inferences in
the moving party’s favor. See Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009);
Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992)
(citing Flaks v. Koegel, 504 F.2d 702, 707 (2d Cir.1974)).
                                               2
              Settling this matter out of court will allow you a significant
              savings against your balance. If you are unable to make
              arrangement with our mediators you will have an opportunity
              to allow them to submit a final statement on your behalf.
              Please dial 0 to be connected directly or contact us at 888-
              284-7631.

Id. ¶ 9. And on January 22, 2014, the defendants left a third voicemail, which stated:

              This is an urgent message intended solely for Deborah
              Miller. My name is Susan Hayward from Harbinger
              Processing Group. I have been put in place to address a
              time sensitive claim directly affecting both your name and
              social security number specifically. I did want to be fair in
              providing you with proper notification so that you have the
              opportunity to address this matter on a voluntary basis.
              Please return this call to 866-761-3023 and refer to the file
              number 339717. For immediate assistance please dial 0
              and you will be transferred to the next available
              representative.

Id. ¶ 10. “Concerned with [the defendants’] calls,” Miller retained Centennial Law

Offices as counsel. Id. ¶ 11.

       On February 14, 2014, “staff from Centennial Law Offices contacted [the

defendants] by telephone, informed them that Ms. Miller was represented by counsel,

and provided counsel’s contact information.” Id. ¶ 12. Nonetheless, on February 17,

2014, former defendant Ashley Stewart, see supra note 1, called Miller’s phone and

spoke with Miller’s sister. Id. ¶ 13. Stewart advised Miller’s sister that Stewart had

spoken with Miller’s counsel and that it was “imperative” that Miller contact Stewart to

“resolve the matter.” Id.


                                 DEFAULT JUDGMENT

       To obtain a default judgment, a party must secure a clerk’s entry of default by

demonstrating, “by affidavit or otherwise,” that the opposing party “has failed to plead or

otherwise defend” the case. Fed. R. Civ. P. 55(a). In considering whether to enter a

                                             3
default judgment, the court accepts the factual allegations in the complaint and

determines whether the alleged facts state a valid claim for relief; the court also has the

discretion to require further proof of necessary facts. Au Bon Pain Corp. v. Artect, Inc.,

653 F.2d 61, 65 (2d Cir. 1981) (discussing Fed. R. Civ. P. 55(b)(2)). As to damages,

the court should take steps, including by hearing or referral when necessary, to

establish an amount with reasonable certainty. Transatlantic Marine Claims Agency,

Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997) (discussing Fed. R. Civ. P.

55(b)(2)).

   A. FDCPA Claims

             1. Liability

       Miller asserts that the defendants violated the FDCPA by failing to disclose their

identity as a debt collector in their messages; continuing to call her after being informed

that she was represented by counsel; and communicating about her debt with a third

party without her consent. Docket Item 17 ¶¶ 16-19; see 15 U.S.C. §§ 1692d(6),

1692e(11) (requiring disclosure of caller’s identity as debt collector); 15 U.S.C. §

1692c(a)(2) (prohibiting debt collector from directly communicating with consumer who

debt collector knows is represented by an attorney); 15 U.S.C. § 1692c(b) (prohibiting

debt collector from communicating with a third party without consumer’s consent).

       Miller has adequately alleged that the defendants’ actions violated the FDCPA.

There is, however, an added wrinkle. In addition to the debt collection company, Miller

names Jason Buzak as a defendant.

       “A high-ranking employee, executive, or director of a collection agency may fit

within the statutory definition of a debt collector as long as the defendant was personally



                                             4
involved in the collection of the debt.” Williams v. Prof'l Collection Servs., Inc., No. CV

04-286 JS ARL, 2004 WL 5462235, at *4 (E.D.N.Y. Dec. 7, 2004); see also Musso v.

Seiders, 194 F.R.D. 43, 47 (D. Conn. 1999) (finding that complaint adequately alleged

that individual defendant who “knew of the allegedly unlawful procedures being used but

nevertheless approved or ratified them” was a debt collector under the FDCPA).

         According to the amended complaint, Buzak is a “managing member[ ] and

operator[ ] of” Hartfield and Harbinger, and is “responsible for the policies and

procedures of the companies, including those giving rise to [Miller’s] causes of action.”

Docket Item 17 ¶ 3.

         Taking the undisputed facts in Miller’s amended complaint as true, the Court is

satisfied that Buzak is a “debt collector” under the FDCPA. The defendants’ liability

under the FDCPA therefore is established.

            2. Damages

         Under the FDCPA, a court may award each plaintiff up to $1,000 in statutory

damages. 15 U.S.C. § 1629k(b)(1). Proof that the statute was violated warrants

damages, “although a court must then exercise its discretion to determine how much to

award, up to the $1,000 ceiling.” Savino v. Comput. Credit Inc., 164 F.3d 81, 86 (2d Cir.

1998).

         In calculating an appropriate award of statutory damages, the district court

considers relevant factors such as the frequency, persistence, nature, and intentionality

of noncompliance by the debt collector. 15 U.S.C. § 1692k(b)(1). Awards of the $1,000

statutory maximum are rare and “are typically granted [only] in cases where a

defendant’s violations are ‘particularly egregious or intimidating.’” Carbin v. N.



                                              5
Resolution Grp., LLC, 2013 WL 4779231, *2 (W.D.N.Y. Sept. 5, 2013) (quoting Cordero

v. Collection Co., 2012 WL 1118210, *2 (E.D.N.Y. Apr. 3, 2012)).

       Here, Miller seeks $1,000 in statutory damages. Docket Item 33 at 11. Her

amended complaint alleges that she received three voicemails over a period of

approximately two months; that the defendants improperly contacted her even though

they knew she was represented by counsel; and that the defendants disclosed

information about her debt to a third party (her sister) without her consent. In support of

her request for the statutory maximum, her sole argument is that “[a]djusting for

inflation, $1,000 in 1977 would be $4,237.04 in 2018” and “[a]s such, today’s victims of

FDCPA violations recover comparatively little in relation to the original intent of the Act.”

Id. She does not argue that his case presents facts that are “particularly egregious or

intimidating,” nor does she cite any case law in support of her assertion that she is

entitled to the statutory maximum merely by virtue of inflation.

       The Court finds that a damages award of $1,000 is not warranted by the facts of

this case. See, e.g., Fajer v. Kaufman, Burns & Assocs., No. 09-CV-716S, 2011 WL

334311, at *3 (W.D.N.Y. Jan. 28, 2011) (deeming $1,000 “excessive” where the

defendant made numerous calls to the plaintiff’s home and workplace and made empty

threats of litigation). In light of the circumstances—three non-threatening voicemails

and improper disclosure of information to a third party—$250 is an appropriate amount

of damages. See, e.g., Twarozek v. Midpoint Resolution Group, LLC, 2011 WL

3440096, at *4 (W.D.N.Y. August 8, 2011) (awarding $250 for violation consisting of one

improper telephone call made by defendant in addition to its improper disclosure of

information to a third party and false representations); Estay v. Moren & Woods, LLC,



                                              6
No. 09–CV–620A, 2009 WL 5171881 at *2 (W.D.N.Y. Dec. 22, 2009) (awarding the

plaintiff $250 where the defendant made harassing calls on more than one occasion,

made empty threats of litigation, and improperly disclosed information about the

plaintiff’s debt to a third party); cf. Hance v. Premier Recovery Group, Inc., 2013 WL

85068, *2 (W.D.N.Y. January 7, 2013) (awarding $500 where the defendant called the

plaintiff's home more than twenty times per month).

          3. Attorneys’ Fees

       Under the FDCPA, the court has discretion to award reasonable attorneys’ fees

to successful litigants. See 15 U.S.C. § 1692k(a)(3). A court should consider case-

specific variables in setting a reasonable hourly rate, which in turn should be used to

calculate the “presumptively reasonable fee.” Arbor Hill Concerned Citizens

Neighborhood Ass’n v. Cty of Albany, 493 F.3d 110 (2d Cir. 2007), amended on other

grounds by 522 F.3d 182 (2d Cir. 2008). The hourly rates charged in the reviewing

court’s district are presumptively the rates that the court should use. Simmons v. N.Y.C.

Transit Auth., 575 F.3d 170, 174-75 (2d Cir. 2009). Therefore, this Court considers the

prevailing market rate in the Western District of New York in determining a reasonable

fee here. See Blum v. Stenson, 465 U.S. 886, 896 n.11 (1984) (considering the market

rate for “similar services by lawyers of reasonably comparable skill, experience, and

reputation”).

       In support of her motion, Miller submitted time records indicating that 15.26 hours

were expended by an attorney and 7.43 hours were expended by a paralegal in

litigating the case. Docket Item 33-5. The requested hourly rate for Robert Amador,

Esq., is $300 (totaling $4,578), and the requested hourly rate for the paralegal is $50



                                            7
(totaling $371.50). Amador has “represented hundreds of consumers” in FDCPA cases

“in over 35 different U.S. District Courts across the country.” Docket Item 33-4 ¶ 4. The

declaration supporting Miller’s motion for attorneys’ fees does not indicate the level of

experience of the paralegal who worked on the case.

         Given recent case law in this district, the Court finds Amador’s requested hourly

rate of $300, as well as the $50 hourly rate for the paralegal, to be reasonable. See

Eades v. Kennedy, PC. Law Offices, 343 F. Supp. 3d 104, 108 (W.D.N.Y. 2018)

(awarding hourly rate of $300 for experienced FDCPA attorneys); Langhorne v. Takhar

Grp. Collection Servs., Ltd., No. 13-CV-231C, 2016 WL 1177980, at *2 (W.D.N.Y. Mar.

28, 2016) (awarding hourly rate of $300 for Attorney Amador and $50 for paralegal).

The Court also finds the 22.69 hours of work to be reasonable. Using the $300 hourly

rate for Amador and the $50 hourly rate for the paralegal, this Court awards attorneys’

fees to Miller in the amount of $4,949.50.


                                       CONCLUSION

         Accordingly, Miller’s motion for default judgment is granted in part in the amount

of $5,199.50: $250 in statutory damages and $4,949.50 in attorneys’ fees.



         SO ORDERED.

Dated:         October 7, 2019
               Buffalo, New York


                                                s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              8
